Exhibit 10.2

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

among

The Pledgors Named Herein

and

DEUTSCHE BANK AG NEW YORK BRANCH

as Collateral Agent

dated as of May 25, 2007



--------------------------------------------------------------------------------

Table of Contents

 

     Page

1. SECURITY FOR OBLIGATIONS

   3

2. DEFINITION OF STOCK, LIMITED LIABILITY COMPANY INTERESTS, PARTNERSHIP
INTERESTS, SECURITIES, ETC

   5

3. PLEDGE OF SECURITIES, ETC.

   6

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC

   9

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT

   9

6. DIVIDENDS AND OTHER DISTRIBUTIONS

   9

7. REMEDIES IN CASE OF EVENT OF DEFAULT

   9

8. REMEDIES, ETC., CUMULATIVE

   11

9. APPLICATION OF PROCEEDS

   11

10. PURCHASERS OF COLLATERAL

   13

11. INDEMNITY

   13

12. FURTHER ASSURANCES; POWER OF ATTORNEY

   13

13. THE PLEDGEE AS AGENT

   14

14. TRANSFER BY PLEDGORS

   14

15. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGORS

   14

16. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC

   18

17. REGISTRATION, ETC

   18

18. TERMINATION, RELEASE

   19

 

i



--------------------------------------------------------------------------------

19. NOTICES, ETC

   19

20. WAIVER; AMENDMENT

   20

21. RELEASE OF PLEDGORS

   21

22. ADDITIONAL PLEDGORS

   21

23. RECOURSE

   21

24. PLEDGEE NOT BOUND

   21

25. CONTINUING PLEDGORS

   22

26. NO FRAUDULENT CONVEYANCE

   22

27. CANADIAN REVOLVING LOAN BORROWERS

   22

28. MISCELLANEOUS

   22

29. WAIVER OF TRIAL BY JURY

   23

30. SEVERABILITY

   23

31. ULC SHARES

   23

Annex A - List of Pledged Stock

  

Annex B - List of Pledged Limited Liability Company Interests

  

Annex C - List of Pledged Partnership Interests

  

Annex D - Form of Partnership/LLC Notice

  

Annex E - Form of Acknowledgment and Agreement

  

Annex F - Jurisdiction of Formation and Organizational ID Number

  

Annex G - The Pledgee

  

Annex H-1 - Form of Supplement to Second Amended and Restated Pledge and
Security Agreement

  

Annex H-2 - Form of New Pledgor Supplement

  

 

ii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of May 25,
2007 (as amended, modified or supplemented from time to time, this “Agreement”),
made by each of the undersigned pledgors (each a “Pledgor”, and together with
any entity that becomes a party hereto pursuant to Section 22 hereof, the
“Pledgors”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, as successor
Collateral Agent to DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent,
for the benefit of the Secured Creditors (as defined in Section 1 below) (in
such capacity, the “Pledgee”). (Except as otherwise defined herein, terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.)

W I T N E S S E T H :

WHEREAS, Host Hotels & Resorts, L.P. (formerly known as Host Marriott, L.P.)
(the “U.S. Borrower”), each Canadian Revolving Loan Borrower from time to time
party thereto (a “Canadian Revolving Loan Borrower”), various lenders from time
to time party thereto, Deutsche Bank Trust Company Americas, as the
Administrative Agent (in such capacity and together with any successor thereto,
the “Original Administrative Agent”), the Syndication Agents and
Co-Documentation Agents party thereto, have entered into a Credit Agreement
dated as of June 6, 2002, as amended and restated by the Amended and Restated
Credit Agreement dated as of September 10, 2004 (the “Original Credit
Agreement”), as amended and restated by the Second Amended and Restated Credit
Agreement dated as May 25, 2007 (as the same may be amended, modified, extended,
renewed, replaced, restated, supplemented or refinanced from time to time, and
including any agreement extending the maturity of, or refinancing or
restructuring, including, but not limited to, the inclusion of additional
borrowers or guarantors thereunder or any increase in the amount borrowed, the
“Credit Agreement”), among various lenders from time to time party thereto (the
“Lenders”), Deutsche Bank AG New York Branch (in such capacity and together with
any successor thereto, the “Administrative Agent”), the Syndication Agent and
Co-Documentation Agents party thereto (together with the Pledgee, the Lenders,
the Co-Documentation Agents, the Administrative Agent and their respective
successors and assigns, the “Lender Creditors”), the U.S. Borrower, the U.S.
Subsidiary Borrower, the Canadian Revolving Loan Borrowers, providing for the
making of Loans and other extensions of credit to the U.S. Borrower, the U.S.
Subsidiary Borrower named therein and the Canadian Revolving Loan Borrowers as
contemplated therein;

WHEREAS, each Borrower may from time to time be party to (or guaranty the
obligations of one or more of its Subsidiaries under) one or more Interest Rate
Protection Agreements and/or Other Hedging Agreements that by its terms requires
the obligations of such Borrower under such Interest Rate Protection Agreement
or Other Hedging Agreement be secured by the Collateral (as hereinafter defined)
(such Interest Rate Protection or Other Hedging Agreement, a “Secured Hedging
Agreement”) with a Lender Creditor or an affiliate of a Lender Creditor (each
such Lender Creditor or affiliate, even if the respective Lender Creditor
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender Creditor’s or affiliate’s successors and assigns,
collectively, the “Other Creditors”);

WHEREAS, pursuant to the Second Amended and Restated Subsidiaries Guaranty, each
Guarantor that is a Domestic Subsidiary (a “Domestic Guarantor”) has jointly



--------------------------------------------------------------------------------

and severally guaranteed to the Lender Creditors and the Other Creditors the
payment when due of all obligations and liabilities of the Borrowers under or
with respect to (x) the Credit Documents (as used herein, the term “Credit
Documents” shall have the meaning provided in the Credit Agreement and shall
include any documentation executed and delivered in connection with any
replacement or refinancing of the Credit Agreement) and (y) each Secured Hedging
Agreement with one or more of the Other Creditors;

WHEREAS, on the date hereof, there remain outstanding notes issued under the
Amended and Restated Indenture, dated as of August 5, 1998, among the U.S.
Borrower, the guarantors and subsidiary guarantors named therein and Marine
Midland Bank, as trustee (as supplemented, amended or amended and restated from
time to time, the “Senior Note Indenture”): (i) $725,000,000 7 1/8% Series K
Senior Notes due November 2013, (ii) $350,000,000 7% Series M Senior Notes due
August 2012, (iii) $650,000,000 6 3/8% Series O Senior Notes due March 2015,
(iv) $800,000,000 6 3/4% Series Q Senior Notes due June 2016, (v) $500,000,000 6
7/8% Series S Senior Notes due November 2014, (vi) $500,000,000 3 1/4%
Exchangeable Senior Debentures due April 2024, (vii) $600,000,000 2 5/8%
Exchangeable Senior Debentures due April 2027, (viii) $5,885,000 9 3/8% Marriott
Corporation Debentures due June 2007, and (ix) $6,848,000 10% Marriott
Corporation Series L Senior Notes due May 2012 (each of the issuances described
in subclauses (i) through (ix) above, collectively, together with any other
issue of senior notes pursuant to the Senior Note Indenture or any indenture
entered into after the date hereof by the U.S. Borrower and subsidiary
guarantors to be named therein (as supplemented, amended or amended and restated
from time to time, the “New Senior Notes Indenture”) not in violation of the
terms of the Credit Agreement, the “Senior Notes”), it being conclusively
determined for purposes of this definition that such Senior Notes issued after
the date hereof were issued in compliance with the Credit Agreement if prior to
issuance thereof the U.S. Borrower shall have delivered to the Pledgee a
certificate of an Authorized Officer certifying that the Senior Notes specified
in such Certificate have been issued in compliance with the Credit Agreement
(with the holders from time to time of such Senior Notes being herein called the
“Senior Noteholders”);

WHEREAS, each Domestic Guarantor has issued, and in the future certain other
Restricted Subsidiaries (collectively with the Domestic Guarantors, the
“Indenture Guarantors”) may enter into, joint and several guarantees of the
payment when due of all of the obligations and liabilities of the U.S. Borrower
under or with respect to the Senior Notes, the New Senior Note Indenture and the
Senior Note Indenture (with any such guarantees, together with the Senior Notes,
the New Senior Note Indenture and Senior Note Indenture, being herein
collectively called “Senior Note Documents”);

WHEREAS, it was a condition precedent to the Original Credit Agreement that each
pledgor party thereto shall have executed and delivered to the Pledgee, the
Pledge and Security Agreement dated as of June 6, 2002 and the Amended and
Restated Pledge Agreement dated as of September 10, 2004 (the “Original Pledge
Agreement”);

WHEREAS, without limiting the provisions set forth in Section 10.15 of the
Credit Agreement with respect to the release of the collateral, each Pledgor
desires to execute this Agreement to implement certain amendments to the
Original Pledge Agreement; and

 

Page 2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
amends and restates the Original Pledge Agreement in its entirety as set forth
herein:

1. SECURITY FOR OBLIGATIONS. (a) This Agreement is made by each Pledgor in favor
of the Pledgee for the benefit of the Lender Creditors, the Other Creditors, the
Senior Noteholders, and any trustee, agent or other similar representative of
any such creditors or holders (collectively, together with the Pledgee, the
“Secured Creditors”), to secure on an equal and ratable basis:

(i) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of such Pledgor (as obligor or guarantor, as the case may be)
and each Borrower to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of or in connection with the Credit Agreement and
all other Credit Documents to which it is at any time a party (including,
without limitation, all such obligations and liabilities of such Pledgor under
the Credit Agreement (if a party thereto) and under any guaranty by it of the
obligations under the Credit Agreement) and the due performance and compliance
by such Pledgor with the terms of each such Credit Document (all such
obligations and liabilities under this clause (i) being herein collectively
called the “Credit Document Obligations”);

(ii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of such Pledgor (as obligor or guarantor, as the case may
be) to the Other Creditors, whether now existing or hereafter incurred under,
arising out of or in connection with any Secured Hedging Agreement (including,
without limitation, all such obligations and liabilities of such Pledgor under
any guaranty by it of the obligations under any Secured Hedging Agreement) and
the due performance and compliance by such Pledgor with the terms of each such
Secured Hedging Agreement (all such obligations and liabilities under this
clause (ii) being herein collectively called the “Other Obligations”);

(iii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of such Pledgor (as obligor or guarantor, as the case may be)
to the Senior Noteholders, whether now existing or hereafter incurred under,
arising out of or in connection with the Senior Note Documents to which such
Pledgor is at any time a party (including, without limitation, all such
obligations and liabilities of such Pledgor (x) under the Senior Note Indenture
and the New Senior Note Indenture or (y) under any joint and several guaranty by
it of the obligations of the U.S. Borrower and each Indenture Guarantor under
the Senior Note Indenture and the New Senior Note Indenture) and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements on its part contained in each such Senior Note Document (all such
obligations and liabilities under this clause (iii) being herein collectively
called the “Senior Note Obligations”);

 

Page 3



--------------------------------------------------------------------------------

(iv) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(v) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities referred to in clauses (i) through
(iv) above after an Event of Default (such term, as used in this Agreement,
shall mean (a) any “Event of Default” at any time under, and as defined in, any
of the Credit Agreement and the Senior Note Documents, and (b) any payment
default (after the expiration of any applicable grace period) on any of the
Obligations secured hereunder at such time) shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing or realizing on the Collateral, or of any
exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

(vi) all amounts paid by any Secured Creditor as to which such Secured Creditor
has the right to reimbursement under Section 11 of this Agreement;

all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (vi) of this Section 1, subject to the provisions of following
clause (b), being herein collectively called the “Obligations,” it being
acknowledged and agreed that the “Obligations” shall include extensions of
credit of the type described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

(b) The U.S. Borrower will give written notice prior to issuance to the Pledgee
of any Senior Notes issued after the date hereof (each, a “Notice of Pledge
Agreement Entitlement”) as follows:

Such written notice from the U.S. Borrower (i) shall state that it is a “Notice
of Pledge Agreement Entitlement”, (ii) shall be delivered to the Pledgee,
(iii) shall describe the new Senior Note Obligations to be secured hereby,
(iv) shall state that it is delivered pursuant to Section 1(b) of this Second
Amended and Restated Pledge and Security Agreement, (v) shall reference the
aggregate principal amount of such new Indebtedness, and (vi) shall state that
such new Indebtedness and the incurrence thereof does not violate, and may be
incurred and secured hereunder in accordance with, the applicable provisions of
Sections 11.02 of the Credit Agreement and Section 4.7 of the Senior Note
Indenture or the corresponding Sections of the New Senior Note Indenture.

Delivery of a Notice of Pledge Agreement Entitlement, including all of the
required information above, prior to the issuance of any Senior Notes issued
after the date hereof shall satisfy the certification requirement in the fourth
WHEREAS clause of this Agreement.

 

Page 4



--------------------------------------------------------------------------------

2. DEFINITION OF STOCK, LIMITED LIABILITY COMPANY INTERESTS, PARTNERSHIP
INTERESTS, SECURITIES, ETC. (a) As used herein: (i) the term “Stock” shall mean
(x) with respect to corporations incorporated under the laws of the United
States or any State or territory thereof (each a “Domestic Corporation”), all of
the issued and outstanding shares of capital stock of any Domestic Corporation
at any time owned by any Pledgor and (y) with respect to corporations, companies
or other bodies corporate that are not Domestic Corporations (each a “Foreign
Corporation”), all of the issued and outstanding shares of capital stock of any
Foreign Corporation at any time owned by any Pledgor (including, without
limitation, all of the issued and outstanding shares of capital stock (“ULC
Shares”) of any Foreign Corporation which is an unlimited company (sometimes
called an “unlimited liability company”) (each a “ULC”) existing under the
Companies Act of Nova Scotia, Canada (the “NSCA”), provided that, (A) except as
provided in the last sentence of this Section 2(a) and except for Foreign
Subsidiaries that are Look-Through Subsidiaries, such Pledgor shall not be
required to pledge hereunder more than 65% of the total combined voting power of
all classes of capital stock entitled to vote for the directors of such Foreign
Corporation (herein called “Voting Stock”) owned by such Pledgor of any Foreign
Corporation and (B) such Pledgor shall be required to pledge hereunder 100% of
the issued and outstanding shares of all capital stock which is not Voting Stock
(herein called “Non-Voting Stock”) at any time owned by such Pledgor of any
Foreign Corporation; (ii) the term “Limited Liability Company Interest” shall
mean the entire limited liability company interests or membership interests at
any time owned by each Pledgor in any limited liability company (each such
limited liability company to the extent an interest therein is required to be
pledged pursuant to the Credit Agreement, a “Pledged Limited Liability
Company”); (iii) the term “Partnership Interest” shall mean the entire
partnership interests (whether general and/or limited partnership interests) at
any time owned by each Pledgor in any partnership (whether a general or limited
partnership) (each such partnership, to the extent an interest therein is
required to be pledged pursuant to the Credit Agreement, a “Pledged
Partnership”); and (iv) the term “Securities” shall mean all of the Stock,
Limited Liability Company Interests and Partnership Interests.

In the circumstances and to the extent provided in Section 10.14 of the Credit
Agreement, the limitation set forth in part (A) of the proviso to clause (i)(y)
of this Section 2(a) and in Section 3.2 hereof shall no longer be applicable and
such Pledgor shall duly pledge and deliver to the Pledgee such of the Securities
not theretofore required to be pledged hereunder.

(b) All Stock at any time pledged or required to be pledged hereunder and under
the Credit Agreement is hereinafter called the “Pledged Stock,” all Limited
Liability Company Interests at any time pledged or required to be pledged
hereunder and under the Credit Agreement are hereinafter called the “Pledged
Limited Liability Company Interests,” all Partnership Interests at any time
pledged or required to be pledged hereunder and under the Credit Agreement are
hereinafter called the “Pledged Partnership Interests,” and all of the Pledged
Stock, Pledged Limited Liability Company Interests and Pledged Partnership
Interests together are hereinafter called the “Pledged Securities,” which
together with (i) all proceeds thereof, including any securities and moneys
received and at the time held by the Pledgee hereunder, (ii) the entries on the
books of any securities intermediary pertaining to the Pledged Stock, Pledged
Limited Liability Company Interests and Pledged Partnership Interests, (iii) all
dividends, cash, warrants, rights, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Stock, Pledged Limited Liability
Company Interests and Pledged Partnership Interests and (iv) all rights under
Sections 3.1(a)(iv) and (v) hereof are hereinafter called the “Collateral”.

 

Page 5



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement, no
Pledgor shall be required to pledge hereunder the Securities of a Person as, and
to the extent, that the Securities of such Person are not required to be pledged
pursuant to Section 10.15(a)(2) of the Credit Agreement, and such Securities
shall be excluded from the Collateral hereunder.

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. (a) To secure all Obligations of such Pledgor and for the purposes
set forth in Section 1 hereof, each Pledgor hereby: (i) grants to the Pledgee
for the benefit of the Secured Creditors a first priority security interest in
all of the Collateral owned by such Pledgor; (ii) pledges and deposits as
security with the Pledgee for the benefit of the Secured Creditors the
certificated Pledged Securities owned by such Pledgor on the date hereof, and
delivers to the Pledgee all certificates or instruments therefor, if any,
accompanied by undated stock powers duly executed in blank by such Pledgor in
the case of Pledged Stock, or such other instruments of transfer as are
reasonably acceptable to the Pledgee; (iii) (except in the case of ULC Shares)
assigns, (except in the case of ULC Shares) transfers, and (in each case)
hypothecates, mortgages, charges and sets over to the Pledgee for the benefit of
the Secured Creditors all of such Pledgor’s right, title and interest in and to
such Pledged Securities (and in and to all certificates or instruments
evidencing such Pledged Securities), to be held by the Pledgee upon the terms
and conditions set forth in this Agreement; (iv) transfers and assigns to the
Pledgee for the benefit of the Secured Creditors all of such Pledgor’s Pledged
Limited Liability Company Interests (and delivers any certificates or
instruments evidencing such limited liability company or membership interests,
duly endorsed in blank) and all of such Pledgor’s right, title and interest in
each Pledged Limited Liability Company, whether now existing or hereafter
acquired, including, without limitation:

(A) all the capital thereof and its interest in all profits, losses, Limited
Liability Company Assets (as defined below) and other distributions to which
such Pledgor shall at any time be entitled in respect of such Pledged Limited
Liability Company Interests;

(B) all other payments due or to become due such Pledgor in respect of Pledged
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Pledged Limited Liability Company Interests (except any rights as managing
member of a limited liability company which is not a Wholly-Owned Subsidiary, to
the extent the applicable limited liability company agreement or operating
agreement contains an enforceable prohibition against the creation of a security
interest in such rights);

(D) all present and future claims, if any, of such Pledgor against any Pledged
Limited Liability Company for moneys loaned or advanced, for services rendered
or otherwise;

 

Page 6



--------------------------------------------------------------------------------

(E) subject to Section 5 hereof, all of such Pledgor’s rights under any limited
liability company agreement or operating agreement or at law to exercise and
enforce every right, power, remedy, authority, option and privilege of such
Pledgor relating to any Pledged Limited Liability Company Interest (except any
rights as managing member of a limited liability company which is not a
Wholly-Owned Subsidiary, to the extent the applicable limited liability company
agreement or operating agreement contains an enforceable prohibition against the
creation of a security interest in such rights), including any power to
terminate, cancel or modify any limited liability company agreement or operating
agreement, to execute any instruments and to take any and all other action on
behalf of and in the name of such Pledgor in respect of such Pledged Limited
Liability Company Interest and any Pledged Limited Liability Company, to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any Limited
Liability Company Assets, to enforce or execute any checks, or other instruments
or orders, to file any claims and to take any action in connection with any of
the foregoing;

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing; and

(G) to the extent not otherwise included, all proceeds of any or all of the
foregoing;

and (v) transfers and assigns to the Pledgee for the benefit of the Secured
Creditors such Pledgor’s Pledged Partnership Interests (and delivers any
certificates or instruments evidencing such partnership interests, duly endorsed
in blank) and all of such Pledgor’s right, title and interest in each Pledged
Partnership including, without limitation:

(A) all of the capital thereof and its interest in all profits, losses,
Partnership Assets (as defined below) and other distributions to which such
Pledgor shall at any time be entitled in respect of any such Pledged Partnership
Interests;

(B) all other payments due or to become due such Pledgor in respect of any such
Pledged Partnership Interests, whether under any partnership agreement or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership or other agreement
or at law or otherwise in respect of any such Pledged Partnership Interests
(except any rights as general partner of a limited partnership which is not a
Wholly-Owned Subsidiary, to the extent the applicable partnership agreement
contains an enforceable prohibition against the creation of a security interest
in such rights);

(D) all present and future claims, if any, of such Pledgor against any Pledged
Partnership for moneys loaned or advanced, for services rendered or otherwise;

(E) subject to Section 5 hereof, all of such Pledgor’s rights under any
partnership agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to any Pledged
Partnership Interest (except any

 

Page 7



--------------------------------------------------------------------------------

rights as general partner of a limited partnership which is not a Wholly-Owned
Subsidiary, to the extent the applicable partnership agreement contains an
enforceable prohibition against the creation of a security interest in such
rights), including any power, if any, to terminate, cancel or modify any general
or limited partnership agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Pledged Partnership Interest and any Pledged Partnership, to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Assets, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing;

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and

(G) to the extent not otherwise included, all proceeds of any or all of the
foregoing.

(b) As used herein, the term “Limited Liability Company Assets” shall mean all
assets, whether tangible or intangible and whether real, personal or mixed
(including, without limitation, all limited liability company capital and
interests in other limited liability companies), at any time owned by any
Pledged Limited Liability Company.

(c) As used herein, the term “Partnership Assets” shall mean all assets, whether
tangible or intangible and whether real, personal or mixed (including, without
limitation, all partnership capital and interests in other partnerships), at any
time owned by any Pledged Partnership.

3.2 Subsequently Acquired Securities. Subject to Section 2(c) hereof, if any
Pledgor shall acquire (by purchase, stock dividend or otherwise) any additional
Pledged Securities at any time or from time to time after the date hereof, such
Securities shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1(a) hereof and, furthermore, such Pledgor will within the time
periods set forth in Section 10.15(c) of the Credit Agreement deliver to the
Pledgee all certificates therefor or instruments thereof, if any, accompanied by
undated stock powers duly executed in blank in the case of certificated Stock,
Limited Liability Company Interests or Partnership Interests or such other
instruments of transfer as are reasonably acceptable to the Pledgee.

3.3 Uncertificated Securities. If any Pledged Securities (whether now owned or
hereafter acquired) are uncertificated securities, the respective Pledgor shall
promptly notify the Pledgee thereof, and shall within the time periods set forth
in Section 10.15(c) of the Credit Agreement and Section 15(d) of this Agreement
take all actions required to perfect the security interest of the Pledgee
granted hereby under applicable law (including, in any event, under Sections
8-106, 9-106 and 9-312 of the New York UCC, if applicable, or comparable
provisions of other applicable law).

 

Page 8



--------------------------------------------------------------------------------

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of any Pledged Securities that are represented by certificates, which
may be held (in the discretion of the Pledgee) in the name of such Pledgor,
endorsed or assigned in blank or in favor of the Pledgee or any nominee or
nominees of the Pledgee or a sub-agent appointed by the Pledgee. The Pledgee
agrees to promptly notify the relevant Pledgor after the appointment of any
sub-agent; provided, however, that the failure to give such notice shall not
affect the validity of such appointment.

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. For greater certainty, unless and
until an Event of Default shall have occurred and be continuing, each Pledgor
shall be entitled to (i) exercise any and all voting and other consensual rights
pertaining to the Pledged Stock and to give all consents, waivers or
ratifications in respect thereof and (ii) exercise any and all voting, consent,
administration, management and other rights and remedies under (x) any limited
liability company agreement or operating agreement or otherwise with respect to
the Pledged Limited Liability Company Interests of such Pledgor and (y) any
partnership agreement or otherwise with respect to the Pledged Partnership
Interests of such Pledgor, in each case together with all other rights assigned
pursuant to Sections 3.1(a)(iv)(E) and 3.1(a)(v)(E) hereof; provided, that no
vote shall be cast or any consent, waiver or ratification given or any other
action taken which would violate or be inconsistent with any of the terms of
this Agreement or any other Secured Debt Agreement (as defined in Section 7
hereof), or which would have the effect of impairing the rights, priorities or
remedies of the Pledgee or any other Secured Creditor under this Agreement or
any other Secured Debt Agreement. Except in the case of ULC Shares which remain
registered in the name of the Pledgor, all such rights of such Pledgor to vote
and to give consents, waivers and ratifications shall cease in case an Event of
Default shall occur and be continuing, and Section 7 hereof shall become
applicable.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. For greater certainty, unless an Event of
Default shall have occurred and be continuing and subject to the terms of the
Secured Debt Agreements, all cash dividends and other cash distributions payable
in respect of the Pledged Securities shall be paid to the respective Pledgor.

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive proceeds of the Collateral in any form in accordance
with Section 3 of this Agreement. All dividends, distributions or other payments
which are received by the Pledgor contrary to the provisions of this Section 6
and Section 7 below shall be received in trust for the benefit of the Pledgee
for the benefit of the Secured Creditors, shall be segregated from other
property or funds of the Pledgor and shall be forthwith paid over to the Pledgee
as Collateral in the same form as so received (with any necessary endorsement).

7. REMEDIES IN CASE OF EVENT OF DEFAULT. In case an Event of Default shall have
occurred and be continuing, the Pledgee shall be entitled to exercise all of its
rights, powers and remedies (whether vested in it by this Agreement, by any
other Credit Document, by any Senior Note Document or, to the extent then in
effect and secured hereby, by any Secured Hedging Agreement (with all of the
documents listed above being herein collectively called the “Secured Debt
Agreements”) or by law) for the protection and enforcement of its rights in
respect of the Collateral, and the Pledgee shall be entitled to exercise all the
rights and remedies of a secured party under the UCC and also shall be entitled,
without

 

Page 9



--------------------------------------------------------------------------------

limitation, to exercise the following rights, which each Pledgor hereby agrees
to be commercially reasonable (provided; however the Pledgee shall not be
entitled to exercise any such rights, power or remedies in respect of ULC Shares
without prior notice of an Event of Default provided to the issuer of such ULC
Shares):

(i) except in the case of ULC Shares which have not been transferred to the
Pledgee or a nominee of the Pledgee on the register of the issuer, to receive
all amounts payable in respect of the Collateral otherwise payable to such
Pledgor under Section 6 hereof;

(ii) to transfer all or any part of the Pledged Securities into the Pledgee’s
name or the name of its nominee or nominees;

(iii) except in the case of ULC Shares which have not been transferred to the
Pledgee or a nominee of the Pledgee on the register of the issuer, to vote all
or any part of the Pledged Stock, Pledged Limited Liability Company Interests or
Pledged Partnership Interests (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof; and

(iv) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Pledgee in its absolute discretion may determine; provided,
that at least 10 Business Days’ notice of the time and place of any such sale
shall be given to such Pledgor. Every aspect of the disposition of the
Collateral, including the method, manner, time, place and other terms must be
commercially reasonable, it being agreed that to the extent such matters are
addressed by provisions of this Agreement such provisions are commercially
reasonable. Each Pledgor hereby waives and releases to the fullest extent
permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Obligations or
otherwise. At any such sale, unless prohibited by applicable law, the Pledgee on
behalf of the Secured Creditors may bid for and purchase all or any part of the
Collateral so sold free from any such right or equity of redemption. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Pledgee may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor hereby waives any claims
against the Pledgee arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Pledgee accepts the
first offer received and does not offer such Collateral to more than

 

Page 10



--------------------------------------------------------------------------------

one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Obligations, the Pledgors shall be liable for
the deficiency and the fees of any attorneys employed by the Pledgee to collect
such deficiency. Neither the Pledgee nor any other Secured Creditor shall be
liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto.

8. REMEDIES, ETC., CUMULATIVE. Each right, power and remedy of the Pledgee
provided for in this Agreement or in any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee or any other Secured
Creditor of any one or more of the rights, powers or remedies provided for in
this Agreement or in any other Secured Debt Agreement or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Pledgee or any other Secured Creditor to exercise any such right, power
or remedy shall operate as a waiver thereof. The Secured Creditors agree that
this Agreement may be enforced only by the Pledgee acting upon the instructions
of the Required Secured Creditors (as defined in Section 4 of Annex G hereto)
and that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement.

9. APPLICATION OF PROCEEDS. (a) All moneys collected by the Pledgee upon any
sale or other disposition of the Collateral of each Pledgor, together with all
other moneys received by the Pledgee hereunder, shall be applied as follows:

(i) first, to the payment of all Obligations owing to the Pledgee and the
Secured Creditors of the type provided in clauses (v) and (vi) of the definition
of Obligations in Section 1 hereof;

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Primary Obligations (as
defined in Section 9(b) below) shall be paid to the Secured Creditors as
provided in Section 9(e) hereof, with each Secured Creditor receiving an amount
equal to its outstanding Primary Obligations of such Pledgor or, if the proceeds
are insufficient to pay in full all such Primary Obligations, its Pro Rata Share
(as hereinafter defined) of the amount remaining to be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations (as defined in Section 9(b) below) shall be paid to the Secured
Creditors as provided in Section 9(e) hereof, with each Secured Creditor
receiving an amount equal to its outstanding Secondary Obligations of such
Pledgor or, if the proceeds are insufficient to pay in full all such Secondary
Obligations, its Pro Rata Share of the amount remaining to be distributed; and

 

Page 11



--------------------------------------------------------------------------------

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 18 hereof, to the relevant Pledgor or to
whomever may be lawfully entitled to receive such surplus.

(b) For purposes of this Agreement (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Credit Primary Obligations or Secondary
Obligations, as the case may be, and the denominator of which is the then
outstanding amount of all Primary Obligations or Secondary Obligations, as the
case may be, (y) “Primary Obligations” shall mean (i) in the case of the Credit
Document Obligations, all Obligations arising out of or in connection with
(including, without limitation, as obligor or guarantor, as the case may be) the
principal of, and interest on, all Loans, all unreimbursed drawings or payments
in respect of any letters of credit (together with all interest accrued
thereon), and the aggregate stated amounts of all letters of credit issued under
the Credit Agreement, and all regularly accruing fees, (ii) in the case of the
Senior Note Obligations, all Obligations secured hereby arising out of or in
connection with (including, without limitation, as obligor or guarantor, as the
case may be) the principal of, and interest on, the Senior Notes, and all
regularly accruing fees, and (iii) in the case of the Other Obligations, all
Obligations arising out of or in connection with (including, without limitation,
as a direct obligor or a guarantor, as the case may be) Secured Hedging
Agreements secured hereby (in each case as set forth in clauses (i) through
(iii) above, other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities), and (z) “Secondary
Obligations” shall mean all Obligations of such Pledgor secured hereby other
than Primary Obligations.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be deemed
to be applied (for purposes of making determinations under this Section 9 only)
(i) first, to the Primary Obligations and (ii) second, to the Secondary
Obligations.

(d) If the Lender Creditors are to receive a distribution in accordance with the
procedures set forth above in this Section 9 on account of undrawn amounts with
respect to letters of credit issued under the Credit Agreement, such amounts
shall be paid to the Administrative Agent under the Credit Agreement and held by
it, for the equal and ratable benefit of the Lender Creditors as such. If any
amounts are held as cash security pursuant to the immediately preceding
sentence, then upon the termination of any outstanding letter of credit, and
after the application of all such cash security to the repayment of all
Obligations owing to the Lender Creditors after giving effect to the termination
of such letter of credit, if there remains any excess cash, such excess cash
shall be returned by the Administrative Agent to the Pledgee for distribution in
accordance with Section 9(a) hereof.

(e) Except as set forth in Section 9(d) hereof, all payments required to be made
hereunder shall be made (i) if to the Lender Creditors, to the Administrative
Agent under the Credit Agreement for the account of the Lender Creditors, and
(ii) if to any other Secured Creditors (other than the Pledgee), to the trustee,
paying agent or other similar representative (each a “Representative”) for such
Secured Creditors or, in the absence of such a Representative, directly to the
other Secured Creditors.

 

Page 12



--------------------------------------------------------------------------------

(f) For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the Administrative
Agent under the Credit Agreement and (ii) the Representative for any other
Secured Creditors or, in the absence of such a Representative, upon the
respective Secured Creditors for a determination (which the Administrative
Agent, each Representative for any other Secured Creditors and the Secured
Creditors agree (or shall agree) to provide upon request of the Pledgee) of the
outstanding Primary Obligations and Secondary Obligations owed to the Secured
Creditors. Unless it has actual knowledge (including by way of written notice
from a Representative for any Secured Creditor or directly from a Secured
Creditor) to the contrary, the Pledgee, in acting hereunder, shall be entitled
to assume that no Secured Hedging Agreements are in existence.

(g) It is understood and agreed that each Pledgor shall remain liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
pledged by it hereunder and the aggregate amount of the Obligations of such
Pledgor.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee in such capacity, each Representative of a Secured
Creditor in its capacity as such and each other Secured Creditor that is an
indemnitor under Section 6 of Annex G hereto from and against any and all
claims, demands, losses, judgments and liabilities of whatsoever kind or nature,
and (ii) to reimburse the Pledgee in such capacity, each Representative of a
Secured Creditor in its capacity as such and each other Secured Creditor that is
an indemnitor under Section 6 of Annex G hereto for all reasonable costs and
expenses, including reasonable attorneys’ fees, in each case to the extent
growing out of or resulting from the exercise by the Pledgee of any right or
remedy granted to it hereunder except, with respect to clauses (i) and
(ii) above, to the extent arising from the Pledgee’s or such other Secured
Creditor’s gross negligence or willful misconduct. In no event shall the Pledgee
be liable, in the absence of gross negligence or willful misconduct on its part,
for any matter or thing in connection with this Agreement other than to account
for moneys actually received by it in accordance with the terms hereof. If and
to the extent that the obligations of the Pledgors under this Section 11 are
unenforceable for any reason, each Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.

12. FURTHER ASSURANCES; POWER OF ATTORNEY. (a) Each Pledgor agrees that it will
join with the Pledgee in executing and, at such Pledgor’s own expense, file and
refile under the applicable UCC or such other law such financing statements,
continuation statements and other documents in such offices as the Pledgee may
reasonably deem necessary or appropriate and wherever required or permitted by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral and hereby authorizes the Pledgee to file financing statements and
amendments thereto relative to all or any part of the Collateral without the

 

Page 13



--------------------------------------------------------------------------------

signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
conveyances, assignments, agreements and instruments as the Pledgee may
reasonably deem necessary or advisable to carry into effect the purposes of this
Agreement or to further assure and confirm unto the Pledgee its rights, powers
and remedies hereunder.

(b) Each Pledgor hereby appoints the Pledgee such Pledgor’s attorney-in-fact,
with full authority in the place and stead of such Pledgor and in the name of
such Pledgor or otherwise, to act from time to time after the occurrence and
during the continuance of an Event of Default in the Pledgee’s reasonable
discretion to take any action and to execute any instrument which the Pledgee
may deem necessary or advisable to accomplish the purposes of this Section 12.
Such appointment is coupled with an interest and is irrevocable.

13. THE PLEDGEE AS AGENT. The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood and agreed that the obligations of the Pledgee as
holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Annex G hereto, the terms of which
shall be deemed incorporated herein by reference as fully as if same were set
forth herein in their entirety.

14. TRANSFER BY PLEDGORS. No Pledgor will sell or otherwise dispose of, grant
any option with respect to, or mortgage, pledge or otherwise encumber any of the
Collateral or any interest therein (except in accordance with the terms of this
Agreement and as permitted by the terms of the Secured Debt Agreements).

15. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGORS. (a) From and after
the date determined under Section 10.15(d) of the Credit Agreement that this
Agreement is required to be delivered, each Pledgor represents, warrants as of
the date (the “Reinstatement Date”) that the Pledge and Security Agreement
Requirement is satisfied following a Reinstatement Event (after giving effect to
any amendments or supplements to the Annexes hereto in connection with such
Reinstatement Event) and, from and after such date, covenants that:

(i) it is the legal, record and beneficial owner of, and has good title to, all
Pledged Securities purported to be owned by such Pledgor (including as shown on
Annexes A, B and C hereto), subject to no Lien, except the Liens created by this
Agreement;

(ii) it has full power, authority and legal right to pledge all the Pledged
Securities;

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes the legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms, except to the extent that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by equitable principles (regardless of whether enforcement is
sought in equity or at law);

(iv) except for the approval of directors of the issuer of ULC Shares pursuant
to the articles of association thereof, no consent of any other party
(including, without

 

Page 14



--------------------------------------------------------------------------------

limitation, any stockholder or creditor of such Pledgor or any of its
Subsidiaries and any other partners or members of such Pledgor’s partnerships or
limited liability companies) and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing
(except any filings required under the UCC, which filings have been made) or
declaration with, any governmental authority is required to be obtained by such
Pledgor in connection with the execution, delivery or performance of this
Agreement, or in connection with the exercise of its rights and remedies
pursuant to this Agreement, in each case except (x) those which have been
obtained or made, (y) as may be required by laws affecting the offer and sale of
securities generally in connection with the exercise by the Pledgee of certain
of its remedies hereunder, or (z) as may be required to be obtained or made in
order to comply with the terms of or avoid defaults under any contract of the
U.S. Borrower or a Subsidiary of the U.S. Borrower otherwise permitted under the
Credit Agreement that imposes restrictions upon the sale of, or foreclosure of
liens upon, any Securities of a Subsidiary pledged hereunder in connection with
the exercise by the Pledgee of its remedies hereunder;

(v) the execution, delivery and performance of this Agreement by such Pledgor
does not violate any provision of any applicable law or regulation or of any
order, judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, or of the certificate of incorporation or
by-laws (or analogous constitution or organizational documents) of such Pledgor
or of any securities issued by such Pledgor or any of its Subsidiaries, or of
any mortgage, indenture, lease, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument to which such
Pledgor or any of its Subsidiaries is a party or which purports to be binding
upon such Pledgor or any of its Subsidiaries or upon any of their respective
assets and will not result in the creation or imposition (or the obligation to
create or impose) of any lien or encumbrance on any of the assets of such
Pledgor or any of its Subsidiaries; except (x) as contemplated in this Agreement
and (y) for violations and defaults that may arise under contracts of the U.S.
Borrower or a Subsidiary thereof otherwise permitted under the Credit Agreement
as a result of the sale of, or foreclosure of a lien upon, the Securities of
Subsidiaries pledged hereunder to the extent that the prior consent of other
parties to such contracts have not been obtained or other actions specified in
such contracts have not been taken in connection with any such sale or
foreclosure;

(vi) all the shares of Stock have been duly and validly issued, are fully paid
and nonassessable (except, insofar as in the case of ULC Shares, such shares are
assessable pursuant to the NSCA) and subject to no options to purchase or
similar rights;

(vii) the pledge, assignment and delivery (which delivery has been made) to the
Pledgee of the Pledged Stock creates a valid and perfected first priority
security interest in such Pledged Stock, subject to no prior lien or encumbrance
or to any agreement purporting to grant to any third party (except the Secured
Creditors) a lien or encumbrance on the property or assets of such Pledgor which
would include the Securities;

 

Page 15



--------------------------------------------------------------------------------

(viii) each Pledged Partnership Interest and each Pledged Limited Liability
Company Interest has been validly acquired and is fully paid for (to the extent
applicable) and is duly and validly pledged hereunder;

(ix) each partnership agreement and each limited liability company or operating
agreement is the legal, valid and binding obligation of the applicable Pledgor,
enforceable in accordance with its terms;

(x) no Pledgor is in default in the payment of any portion of any mandatory
capital contribution, if any, required to be made under any general or limited
partnership agreement or any limited liability company or operating agreement to
which such Pledgor is a party, and no Pledgor is in violation of any other
material provisions of any partnership agreement or any limited liability
company or operating agreement to which such Pledgor is a party, or is otherwise
in default or violation thereunder in any material respect;

(xi) the pledge and assignment of the Pledged Partnership Interests and/or
Pledged Limited Liability Company Interests pursuant to this Agreement, together
with the relevant filings or recordings under the UCC (or other steps described
in any applicable version of the UCC) (which filings, recordings or other steps
have been made), create a valid perfected and continuing first priority security
interest in such Pledged Partnership Interests and/or Pledged Limited Liability
Company Interests and the proceeds thereof, subject to no prior lien or
encumbrance or to any agreement purporting to grant to any third party (except
the Secured Creditors) a lien or encumbrance on the property or assets of such
Pledgee or which would include the Securities;

(xii) except for financing statements in connection with the Original Credit
Agreement, there are no currently effective financing statements under the UCC
covering property which is now or hereafter may be included in the Collateral
and such Pledgor will not, without the prior written consent of the Pledgee,
execute and, until the Termination Date (as hereinafter defined), there will not
ever be on file in any public office any enforceable financing statement or
statements covering any or all of the Collateral, except financing statements
filed or to be filed in favor of the Pledgee as secured party;

(xiii) each Pledgor shall give the Pledgee prompt notice of any written claim it
receives relating to the Collateral; and

(xiv) each Pledgor shall deliver to the Pledgee a copy of each other demand,
notice or document received by it which could reasonably be expected to
adversely affect the Pledgee’s interest in the Collateral promptly upon, but in
any event within 10 days after, such Pledgor’s receipt thereof.

Each Pledgor further represents and warrants that, on the Reinstatement Date,
(i) the Pledged Stock held by such Pledgor consists of the number and type of
shares of the stock of the corporations as described in Annex A hereto;
(ii) such Pledged Stock constitutes that percentage of the issued and
outstanding capital stock of the issuing corporation as is set forth in Annex A
hereto; (iii) the Pledged Limited Liability Company Interests held by such
Pledgor constitute that percentage of the issued and outstanding equity
interests of the respective issuing

 

Page 16



--------------------------------------------------------------------------------

Pledged Limited Liability Company as is set forth in Annex B hereto; and
(iv) the Pledged Partnership Interests held by such Pledgor constitute that
percentage of the entire Partnership Interests of the respective Pledged
Partnership as is set forth in Annex C hereto.

Each Pledgor covenants and agrees that it will defend the Pledgee’s and the
other Secured Creditors’ right, title and security interest in and to the
Collateral and the proceeds thereof against the claims and demands of all
persons whomsoever; and such Pledgor covenants and agrees that it will have like
title to and right to pledge any other property at any time hereafter pledged to
the Pledgee as Collateral hereunder and will likewise defend the right thereto
and security interest therein of the Pledgee and the other Secured Creditors.

(b) Each Pledgor hereby further represents and warrants as of the Reinstatement
Date (after giving effect to any amendments or supplements to the Annexes hereto
in connection with the associated Reinstatement Event), and covenants from and
after the Reinstatement Date, that the jurisdiction of formation of such Pledgor
and its organizational ID number (as contemplated for use under Article 9 of the
UCC) is as indicated on Annex F hereto for such Pledgor. Such Pledgor will not
change its jurisdiction of organization (by merger or otherwise) except to such
new location as such Pledgor may establish in accordance with the last sentence
of this Section 15(b). No Pledgor shall change its jurisdiction of organization
until (i) it shall have given to the Pledgee prior written notice of its
intention to do so, clearly describing such new jurisdiction and providing such
other information in connection therewith as the Pledgee may reasonably request,
(ii) it shall have delivered to the Pledgee a written supplement in the form of
Annex H-1 hereto as provided in clause (c) below showing the new jurisdiction of
organization and (iii) with respect to such new location, it shall have taken
all action, reasonably satisfactory to the Pledgee, to maintain all security
interests of the Pledgee in the Collateral intended to be granted hereby at all
times fully perfected on a first priority basis and in full force and effect.

(c) Without in any way limiting Section 3.2 hereof, at any time and from time to
time that any Pledgor (x) determines that the information with respect to it
contained on Annex A, B, C and/or F, as the case may be, is inaccurate or
(y) acquires any additional Securities which have not already been pledged
hereunder and reflected on Annexes A through C, as appropriate, such Pledgor
shall deliver a supplement to this Agreement, substantially in the form of Annex
H-1 hereto (each a “Pledge and Security Agreement Supplement”) adding (or, in
the case of any Securities released pursuant to Section 18 hereof, deleting)
such Securities to (or from) Annexes A through C hereto, as appropriate. The
execution and delivery of any such supplement shall not require the consent of
any Pledgor hereunder. It is understood and agreed that the pledge and security
interests granted hereunder shall apply to all Collateral as provided in
Section 3.1 hereof regardless of the failure of any Pledgor to deliver, or any
inaccurate information stated in, any Amended and Restated Pledge and Security
Agreement Supplement as otherwise provided above.

(d) Each Pledgor hereby covenants and agrees that with respect to all
Partnership Interests or Limited Liability Company Interests, in each case
required to be pledged by it hereunder, such Pledgor will deliver to the
respective Pledged Partnerships or Pledged Limited Liability Companies, as the
case may be (with copies to the Pledgee) a notice (appropriately completed) in
the form of Annex D attached hereto (with such changes thereto as may be
acceptable to the Pledgee) and by this reference made a part hereof (each such
notice a

 

Page 17



--------------------------------------------------------------------------------

“Partnership/LLC Notice”) and such Pledgor will use its reasonable best efforts
to cause to be delivered to the Pledgee an acknowledgment in the form set forth
as Annex E attached hereto (with such changes thereto as may be acceptable to
the Pledgee) (each such acknowledgment, a “Pledge Acknowledgment”), duly
executed by the relevant Pledged Partnership and/or Pledged Limited Liability
Company, as the case may be, in each case within 45 days following the date of
any pledge of any Pledged Partnership Interests or Pledged Limited Liability
Company Interests hereunder.

16. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (i) any renewal, extension, amendment
or modification of or addition or supplement to or deletion from any Secured
Debt Agreement or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof; (ii) any waiver, consent, extension,
indulgence or other action or inaction under or in respect of any such agreement
or instrument or this Agreement; (iii) any furnishing of any additional security
to the Pledgee or its assignee or any acceptance thereof or any release of any
security by the Pledgee or its assignee; (iv) any limitation on any party’s
liability or obligations under any such instrument or agreement or any
invalidity or unenforceability, in whole or in part, of any such instrument or
agreement or any term thereof; (v) any limitation on any other Pledgor’s
liability or obligations under this Agreement or under any other Secured Debt
Agreement or any invalidity or unenforceability, in whole or in part, of this
Agreement or any other Secured Debt Agreement or any term thereof; or (vi) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to such Pledgor or any Subsidiary
of such Pledgor, or any action taken with respect to this Agreement by any
trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

17. REGISTRATION, ETC. If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Pledged Securities pursuant to
Section 7 hereof, such Pledged Securities or the part thereof to be sold shall
not, for any reason whatsoever, be effectively registered under the Securities
Act, as then in effect, the Pledgee may, in its sole and absolute discretion,
sell such Pledged Securities or part thereof by private sale in such manner and
under such circumstances as the Pledgee may deem necessary or advisable in order
that such sale may legally be effected without such registration; provided, that
at least 10 Business Days’ notice of the time and place of any such sale shall
be given to such Pledgor. Without limiting the generality of the foregoing, in
any such event the Pledgee, in its sole and absolute discretion: (i) may proceed
to make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Securities or part thereof shall have been
filed under such Securities Act; (ii) may approach and negotiate with a single
possible purchaser to effect such sale; and (iii) may restrict such sale to a
purchaser who will represent and agree that such purchaser is purchasing for its
own account, for investment, and not with a view to the distribution or sale of
such Pledged Securities or part thereof. In the event of any such sale, the
Pledgee shall incur no responsibility or liability for selling all or any part
of the Pledged Securities at a price which the Pledgee, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until after registration as aforesaid so long
as such disposition is otherwise commercially reasonable.

 

Page 18



--------------------------------------------------------------------------------

18. TERMINATION, RELEASE. (a) After the Termination Date (as defined below),
this Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation, in Section 11 hereof shall survive any such
termination) and the Pledgee, at the request and expense of the respective
Pledgor, will promptly execute and deliver to such Pledgor a proper instrument
or instruments acknowledging the satisfaction and termination of this Agreement,
and will duly assign, transfer and deliver to such Pledgor (without recourse and
without any representation or warranty) such of the Collateral as may be in the
possession of the Pledgee and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the earliest of (i) the date upon which the Total
Revolving Loan Commitment has been terminated, and all Credit Document
Obligations (excluding normal continuing indemnity obligations which survive in
accordance with their terms, so long as no amounts are then due and payable in
respect thereof) have been indefeasibly paid in full (provided the terms of the
Secured Hedging Agreements and the other Secured Debt Agreements do not
otherwise prohibit the termination hereof), (ii) the Collateral Release Date as
defined in Section 10.15(d) of the Credit Agreement (but subject to any deferral
requested by the U.S. Borrower pursuant to the last sentence of Section 10.15(d)
and the applicable provisions hereof), (iii) the date upon which the Collateral
Agent releases the Collateral in accordance with Section 14.20 of the Credit
Agreement and (iv) the date upon which the Credit Documents are amended to
release all Collateral subject to this Agreement.

(b) In the event that any part of the Collateral is sold (other than to any
Credit Party) in connection with a sale permitted by the Secured Debt Agreements
or is otherwise released in accordance with the terms of Section 10.15(a)(2) or
Section 10.15(d) of the Credit Agreement or at the direction of the Required
Secured Creditors (and, to the extent required by the Credit Agreement, all of
the Lenders)), the Pledgee, at the request and expense of such Pledgor will
promptly execute and deliver to such Pledgor (or authorize such Pledgor to file,
as applicable) a proper instrument or instruments acknowledging such release
(including any UCC termination statements and any Pledge and Security Supplement
that may be appropriate to evidence such release), and will duly assign,
transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold, distributed or released and as may be in possession of the
Pledgee and has not theretofore been released pursuant to this Agreement. Any
proceeds of Collateral sold as contemplated by the immediately preceding
sentence shall be applied in accordance with, and to the extent required by, the
requirements of the applicable Secured Debt Agreements.

(c) At any time that a Pledgor desires that Collateral be released as provided
in the foregoing Section 18(a) or (b), it shall deliver to the Pledgee a
certificate signed by an Authorized Officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to Section 18(a) or
(b) hereof and does not violate the terms of any Secured Debt Agreement then in
effect, and the Pledgee shall be entitled (but not required) to conclusively
rely thereon.

19. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be deemed to have been given or made when delivered to the party to which such
notice, request, demand or other communication is required or permitted to be
given or made under this Agreement, addressed as follows:

(a) if to any Pledgor c/o the U.S. Borrower at the address of the U.S. Borrower
specified under Section 14.02 of the Credit Agreement;

 

Page 19



--------------------------------------------------------------------------------

(b) if to the Pledgee, at the address of the Administrative Agent determined
under Section 14.02 of the Credit Agreement;

(c) if to any Lender Creditor (other than the Pledgee), (x) to the
Administrative Agent, at the address of the Administrative Agent specified in
the Credit Agreement or (y) at such address as such Lender Creditor shall have
specified in the Credit Agreement;

(d) if to any other Secured Creditor, (x) to the Representative for such Secured
Creditor or (y) if there is no such Representative, at such address as such
Secured Creditor shall have specified in writing to each Pledgor and the
Pledgee;

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

20. WAIVER; AMENDMENT. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by each Pledgor directly affected thereby (it being understood that
additional Pledgors may be added as parties hereto from time to time in
accordance with Section 22 hereof, the Collateral may be modified as
contemplated by Section 10.15(a)(2) and Section 10.15(d) of the Credit Agreement
and Section 18 hereof, and Pledgors may be released as parties hereto in
accordance with Sections 18 and 21 hereof and that no consent of any other
Pledgor or of the Secured Creditors shall be required in connection therewith)
and the Pledgee (with the written consent of (x) the Required Lenders (or all
the Lenders if required by Section 14.11 of the Credit Agreement) at all times
prior to the Termination Date and (y) thereafter, to the extent expressly
required under any Secured Hedging Agreement, the holders of at least a majority
of the outstanding Other Obligations; provided, that (with respect to preceding
clauses (x) and (y)) the U.S. Borrower certifies that any such change, waiver,
modification or variance is otherwise permitted by the terms of the respective
Secured Debt Agreements or, if not so permitted, that the requisite consents
therefor have been obtained. Notwithstanding anything to the contrary contained
above, it is understood and agreed that the Required Lenders may agree to
modifications to this Agreement for the purpose, among other things, of securing
additional extensions of credit (including, without limitation, pursuant to the
Credit Agreement or any refinancing or extension thereof) and that the Pledgors
and the Pledgee may take any actions necessary to implement the recreation of
this Agreement and the pledge hereunder without the consent of the Required
Lenders or any other Secured Creditor under the circumstances contemplated by
Section 10.15 of the Credit Agreement, with such changes and recreation not
being subject to the proviso to the immediately preceding sentence. Furthermore,
the proviso to the first sentence of this Section 20 shall not apply to any
release of Collateral effected in accordance with the requirements of Section 18
of this Agreement, or any other release of Collateral or termination of this
Agreement so long as the U.S. Borrower certifies that such actions will not
violate the terms of any Secured Debt Agreement then in effect.

 

Page 20



--------------------------------------------------------------------------------

21. RELEASE OF PLEDGORS. In the event that any Pledgor is permitted to be
released from this Agreement as, and to the extent, provided in
Section 10.15(a)(2) or Section 10.15(d) of the Credit Agreement, such Pledgor
(so long as such Pledgor is not the U.S. Borrower) shall be released from this
Agreement and this Agreement shall, as to such Pledgor only, have no further
force or effect.

22. ADDITIONAL PLEDGORS. Pursuant to Section 10.15 of the Credit Agreement,
certain Subsidiaries of the U.S. Borrower may after the date hereof be required
to enter into this Agreement as a Pledgor. Upon execution and delivery, after
the date hereof, by the Pledgee and such Subsidiary of a New Pledgor Supplement
in the form of Annex H-2 hereto (a “New Pledgor Supplement”), such Subsidiary
shall become a Pledgor hereunder with the same force and effect as if originally
named as a Pledgor hereunder. Each Subsidiary which is required to become a
party to this Agreement shall so execute and deliver a copy of the New Pledgor
Supplement to the Pledgee and, at such time, shall execute a Supplement to the
Amended and Restated Pledge and Security Agreement in the form of Annex H-1
hereto with respect to all Collateral of such Pledgor required to be pledged
hereunder. The execution and delivery of any such instrument shall not require
the consent of any other Pledgor hereunder. Upon the execution and delivery by
the Pledgee and such Subsidiary of a New Pledgor Supplement, it is understood
and agreed that the pledge and security interests hereunder shall apply to all
Collateral of such additional Pledgor as provided in Section 3.1 hereof
regardless of any failure of any additional Pledgor to deliver, or any
inaccurate information stated in, the Pledge and Security Agreement Supplement.

23. RECOURSE. Subject to Section 14.17 of the Credit Agreement, this Agreement
is made with full recourse to the Pledgors and pursuant to and upon all
representations, warranties, covenants and agreements on the part of the
Pledgors contained herein and otherwise in writing in connection herewith.

24. PLEDGEE NOT BOUND. (a) Nothing herein shall be construed to make the Pledgee
or any other Secured Creditor liable as a member of any limited liability
company or a partner of any partnership and the Pledgee or any other Secured
Creditor by virtue of this Agreement or otherwise (except as referred to in the
following sentence) shall not have any of the duties, obligations or liabilities
of a member of any limited liability company or partner of any partnership. The
parties hereto expressly agree that, unless the Pledgee shall become the
absolute owner of the respective Pledged Limited Liability Company Interest or
Pledged Partnership Interest pursuant hereto, this Agreement shall not be
construed as creating a partnership or joint venture among the Pledgee, any
other Secured Creditor and/or any Pledgor.

(b) Except as provided in the last sentence of paragraph (a) of this Section 24,
the Pledgee, by accepting this Agreement, and the other Secured Creditors did
not intend to become a member of any limited liability company or partner of any
partnership or otherwise be deemed to be a co-venturer with respect to any
Pledgor or any limited liability company or partnership either before or after
an Event of Default shall have occurred. The Pledgee shall have only those
powers set forth herein and the Secured Creditors shall assume none of the
duties, obligations or liabilities of a member of any limited liability company
or partnership or any Pledgor.

 

Page 21



--------------------------------------------------------------------------------

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the collateral
assignment hereby effected.

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

25. CONTINUING PLEDGORS. The rights and obligations of each Pledgor (other than
the respective released Pledgor in the case of following clause (y)) hereunder
shall remain in full force and effect notwithstanding (x) the addition of any
new Pledgor as a party to this Agreement as contemplated by Section 22 hereof or
otherwise and/or (y) the release of any Pledgor under this Agreement as
contemplated by Section 21 hereof or otherwise.

26. NO FRAUDULENT CONVEYANCE. Each Pledgor hereby confirms that it is its
intention that this Agreement not constitute a fraudulent transfer or conveyance
for purposes of any bankruptcy, insolvency or similar law, the Uniform
Fraudulent Conveyance Act or any similar Federal, state or foreign law. To
effectuate the foregoing intention, each Pledgor hereby irrevocably agrees that
its obligations and liabilities hereunder shall be limited to the maximum amount
as will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Pledgor that are relevant under such laws, result
in the obligations and liabilities of such Pledgor hereunder in respect of such
maximum amount not constituting a fraudulent transfer or conveyance.

27. CANADIAN REVOLVING LOAN BORROWERS AND U.S. SUBSIDIARY BORROWER. The Pledgors
hereby acknowledge that pursuant to the terms of the Credit Agreement various
Canadian Revolving Loan Borrowers may become a party to the Credit Agreement
from time to time and incur Loans thereunder. The Pledgors further acknowledge
and agree that all obligations and liabilities of any Canadian Revolving Loan
Borrower under the Credit Agreement shall be fully secured hereunder and no
consent of the Pledgors is required to effect the same. The Pledgors further
acknowledge and agree that all obligations and liabilities of the U.S.
Subsidiary Borrower under the Credit Agreement shall be fully secured hereunder
and no consent of the Pledgors is required to effect the same.

28. MISCELLANEOUS. This Agreement shall be binding upon the successors and
assigns of each Pledgor and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns; provided that no Pledgor may assign
any of its rights or obligations hereunder without the prior written consent of
the Pledgee (with the consent of the Required Lenders and, if required by
Section 14.11 of the Credit Agreement, all Lenders) and any such assignment
without such consent shall be null and void. THIS AGREEMENT SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK
(WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS). The headings in this
Agreement are for purposes of reference only and shall not limit or define the
meaning hereof. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument.

 

Page 22



--------------------------------------------------------------------------------

29. WAIVER OF TRIAL BY JURY. EACH PLEDGOR AND EACH SECURED CREDITOR (BY ITS
ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH
PLEDGOR IS A PARTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

30. SEVERABILITY. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

31. ULC SHARES. Notwithstanding any provisions to the contrary contained in this
Agreement or any other document or agreement among all or some of the parties
hereto, with respect to any Collateral which constitutes ULC Shares, the
relevant Pledgor of such ULC Shares is the sole registered and beneficial owner
of all ULC Shares and will remain so until such time as such ULC Shares are
effectively transferred into the name of the Pledgee, any Secured Party or any
other person on the books and records of the ULC issuer of such ULC Shares.
Accordingly, the relevant Pledgor shall be entitled to receive and retain for
its own account any dividend on or other distribution, if any, in respect of
such Collateral (except pursuant to Section 3.2 hereof) and shall have the right
to vote such Collateral and to control the direction, management and policies of
the ULC issuer to the same extent as the Pledgor would if such Collateral were
not pledged to the Pledgee (for its own benefit and for the benefit of the
Secured Parties) pursuant hereto. Nothing in this Agreement or any other
document or agreement among all or some of the parties hereto is intended to,
and nothing in this Agreement or any other document or agreement among all or
some of the parties hereto shall, constitute the Pledgee, any of the Secured
Parties or any person other than the Pledgor, a member of a ULC for the purposes
of NSCA until such time as notice is given to the Pledgor and further steps are
taken thereunder so as to register the Pledgee or other person as holder of ULC
Shares. To the extent any provision hereof would have the effect of constituting
the Pledgee or any of the Secured Parties as a member of any ULC prior to such
time, such provision shall be severed therefrom and ineffective with respect to
Collateral which are ULC Shares without otherwise invalidating or rendering
unenforceable this Agreement or invalidating or rendering unenforceable such
provision insofar as it relates to Collateral which are not ULC Shares. Except
upon the exercise of rights to sell or otherwise dispose of the Pledged Stock
issued by a ULC following the occurrence of an Event of Default hereunder, no
Pledgor shall cause or permit, or enable any ULC in which they hold ULC Shares
to cause to permit, the Pledgee or other Secured Parties to: (a) be registered
as shareholders or members of such ULC; (b) have any notation entered in their
favor in the share register of such ULC; (c) be held out as shareholders or
members of such ULC; (d) receive, directly or indirectly, any dividends,
property or other distributions from the ULC by reason of the Pledgee or the
Secured Parties holding a security interest in the ULC; or (e) act as a
shareholder or member of the ULC, or exercise any rights of a shareholder or
member including the right to attend a meeting of, or to vote the shares of, the
ULC.

 

Page 23



--------------------------------------------------------------------------------

32. RESIGNATION OF COLLATERAL AGENT AND APPOINTMENT OF SUCCESSOR COLLATERAL
AGENT. Deutsche Bank Trust Company Americas (“DBTCA”) hereby resigns as
Collateral Agent under the Original Pledge Agreement and appoints Deutsche Bank
AG New York Branch (“DBAGNYB”) as its successor Collateral Agent. DBAGNYB hereby
accepts such appointment. Notwithstanding the foregoing, DBTCA shall continue to
have the rights contained in all indemnification and expense reimbursement
provisions contained in the Original Pledge Agreement.

*    *    *

 

Page 24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be duly executed
and delivered by its duly authorized officer on the date first above written.

 

THE PLEDGORS SET FORTH ON SCHEDULE 1

HERETO

   

/s/ Gregory J. Larson

  By:   Gregory J. Larson   Title:   Senior Vice President of Host Hotels &
Resorts, Inc. and Vice President of the remaining signatories on Schedule 1  

[Signature Page to Second Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to:  

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as predecessor Collateral Agent and Pledgee

  By:  

/s/ James Rolison

  Name:   James Rolison   Title:   Director   By:  

/s/ Linda Wang

  Name:   Linda Wang   Title:   Director  

DEUTSCHE BANK AG NEW YORK BRANCH,

as successor Collateral Agent and Pledgee

  By:  

/s/ James Rolison

  Name:   James Rolison   Title:   Director   By:  

/s/ Linda Wang

  Name:   Linda Wang   Title:   Director  

[Signature Page to Second Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

TO

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

 

PLEDGORS: HOST HOTELS & RESORTS, L.P. By:   HOST HOTELS AND RESORTS, INC.   its
General Partner AIRPORT HOTELS LLC HMC CAPITAL RESOURCES LLC HMC MANHATTAN BEACH
LLC HMC AMELIA I LLC HMC AMELIA II LLC HMC AP LP By:   HMC AP GP LLC,   its
General Partner HMC AP GP LLC HMC CAPITAL LLC HMC OLS I LLC HMC OLS I L.P. By:  
HMC OLS I LLC,   its General Partner HOST OF HOUSTON, LTD. By:   AIRPORT HOTELS
LLC,   its General Partner HMC DIVERSIFIED LLC HMC HPP LLC HMC SUITES LLC PM
FINANCIAL LLC



--------------------------------------------------------------------------------

HMH RIVERS LLC HMC CHARLOTTE (CALGARY) COMPANY HMC CHARLOTTE LP By:   HMC
CHARLOTTE GP LLC,   its General Partner HMC CHARLOTTE GP LLC HMC GRACE (CALGARY)
COMPANY HMC PALM DESERT LLC HMC EAST SIDE II LLC HMC EAST SIDE LLC HOST LA JOLLA
LLC HOST PARK RIDGE LLC PRM LLC HMC PLP LLC HMC MEXPARK LLC DURBIN LLC HMC
RETIREMENT PROPERTIES, L.P. By:   DURBIN LLC,   its General Partner HMC POTOMAC
LLC



--------------------------------------------------------------------------------

ANNEX A

to

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

LIST OF PLEDGED STOCK OF CORPORATIONS

All of the following Pledged Stock constitutes Collateral under this Agreement.

 

Pledgor

  

Pledged Stock

  

Percentage Owned

HMC Charlotte (Calgary) Company    Calgary Charlotte Holdings Company    100 HMC
AP LP    HMC AP Canada Company    100 HMC Charlotte LP    HMC Charlotte
(Calgary) Company    100 HMC Charlotte (Calgary) Company    HMC Grace (Calgary)
Company    100



--------------------------------------------------------------------------------

ANNEX B

to

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

LIST OF PLEDGED LIMITED LIABILITY COMPANY INTERESTS

All of the following Pledged Limited Liability Company Interests constitute
Collateral under this Agreement.

 

Pledgor

  

Pledged Limited Liability Company Interests

  

Percentage Owned

Host Hotels & Resorts, L.P.    Airport Hotels LLC    100 Host Hotels & Resorts,
L.P.    Durbin LLC    100 Host Hotels & Resorts, L.P.    Fernwood Hotel LLC   
100 Host Hotels & Resorts, L.P.    HMC Amelia I LLC    100 Host Hotels &
Resorts, L.P.    HMC Amelia II LLC    100 Host Hotels & Resorts, L.P.    HMC AP
GP LLC    100 Host Hotels & Resorts, L.P.    HMC Atlanta LLC    100 Host
Hotels & Resorts, L.P.    HMC Capital LLC    100 Host Hotels & Resorts, L.P.   
HMC Capital Resources LLC    90 HMC Capital LLC       10 Host Hotels & Resorts,
L.P.    HMC Charlotte GP LLC    100 Host Hotels & Resorts, L.P.    HMC Chicago
Lakefront LLC    100 Host Hotels & Resorts, L.P.    HMC Chicago LLC    100 Host
Hotels & Resorts, L.P.    HMC Copley LLC    100 Host Hotels & Resorts, L.P.   
HMC Desert LLC    100 Host Hotels & Resorts, L.P.    HMC Diversified LLC    100
Host Hotels & Resorts, L.P.    HMC East Side LLC    1 HMC East Side II LLC      
99



--------------------------------------------------------------------------------

Pledgor

  

Pledged Limited Liability Company Interests

  

Percentage Owned

Host Hotels & Resorts, L.P.    HMC East Side II LLC    100 Host Hotels &
Resorts, L.P.    HMC Georgia LLC    100 Host Hotels & Resorts, L.P.    HMC Grand
LLC    100 Host Hotels & Resorts, L.P.    HMC Headhouse Funding LLC    100 Host
Hotels & Resorts, L.P.    HMC Host Restaurants LLC    100 Host Hotels & Resorts,
L.P.    HMC Hotel Development LLC    100 Host Hotels & Resorts, L.P.    HMC HPP
LLC    100 Host Hotels & Resorts, L.P.    HMC HT LLC    100 Host Hotels &
Resorts, L.P.    HMC IHP Holdings LLC    100 Host Hotels & Resorts, L.P.    HMC
JWDC LLC    100 Host Hotels & Resorts, L.P.    HMC Kea Lani LLC    100 Host
Hotels & Resorts, L.P.    HMC Lenox LLC    100 Host Hotels & Resorts, L.P.   
HMC Manhattan Beach LLC    100 Host Hotels & Resorts, L.P.    HMC Maui LLC   
100 Host Hotels & Resorts, L.P.    HMC Mexpark LLC    100 Host Hotels & Resorts,
L.P.    HMC NGL LLC    100 Host Hotels & Resorts, L.P.    HMC OLS I LLC    100
HMC Capital Resources LLC    HMC Park Ridge LLC    100 Host Hotels & Resorts,
L.P.    HMC PLP LLC    100 HMC Mexpark LLC    HMC Polanco LLC    100 Host
Hotels & Resorts, L.P.    HMC Potomac LLC    100 Host Hotels & Resorts, L.P.   
HMC Properties I LLC    100 Host Hotels & Resorts, L.P.    HMC Properties II LLC
   100 Host Hotels & Resorts, L.P.    HMC Property Leasing LLC    100 Host
Hotels & Resorts, L.P.    HMC SBM Two LLC    100



--------------------------------------------------------------------------------

Pledgor

  

Pledged Limited Liability Company Interests

  

Percentage Owned

Host Hotels & Resorts, L.P.    HMC Seattle LLC    100 Host Hotels & Resorts,
L.P.    HMC SFO LLC    100 HMC Capital Resources LLC    HMC Suites LLC    100
Host Hotels & Resorts, L.P.    HMC Swiss Holdings LLC    100 Host Hotels &
Resorts, L.P.    HMH General Partner Holdings LLC    100 HMC Retirement
Properties, L.P.    HMH Marina LLC    100 Host Hotels & Resorts, L.P.    HMH
Pentagon LLC    100 Host Hotels & Resorts, L.P.    HMH Restaurants LLC    100
Host Hotels & Resorts, L.P.    HMH Rivers LLC    100 Host Hotels & Resorts, L.P.
   HMH WTC LLC    100 Host Hotels & Resorts, L.P.    Host La Jolla LLC    100
HMC Capital Resources LLC    Host Park Ridge LLC    100 Host Hotels & Resorts,
L.P.    Ivy Street Hopewell LLC    100 Host Hotels & Resorts, L.P.    Ivy Street
LLC    100 HMC Palm Desert LLC    MDSM Finance LLC    100 Host Hotels & Resorts,
L.P.    Philadelphia Airport Hotel LLC    100 Host Hotels & Resorts, L.P.    PM
Financial LLC    100 HMC Capital Resources LLC    PRM LLC    100 Host Hotels &
Resorts, L.P.    Rockledge Hotel LLC    100 Host Hotels & Resorts, L.P.    Santa
Clara HMC LLC    100 Host La Jolla LLC    Times Square LLC    100 HMC Capital
Resources LLC    YBG Associates LLC    100



--------------------------------------------------------------------------------

ANNEX C

to

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

LIST OF PLEDGED PARTNERSHIP INTERESTS

All of the following Pledged Partnership Interests constitute Collateral under
this Agreement

 

Pledged Partnership Interest

  

Pledgor

  

Pledged Partnership Percentage

Ameliatel, a Florida GP    HMC Amelia I LLC    99    HMC Amelia II LLC    1
Calgary Charlotte Partnership    HMC Charlotte (Calgary) Company    80    HMC
Grace (Calgary) Company    20 Chesapeake Hotel Limited Partnership    HMC PLP
LLC    1    Host Hotels & Resorts, L.P.    99 City Center Hotel Limited
Partnership    Host Hotels & Resorts, L.P.    97.2    Host La Jolla LLC    2.8
East Side Hotel Associates, L.P.    HMC East Side II LLC    99    HMC East Side
LLC    1 HMC AP LP    HMC AP GP LLC    .01    Host Hotels & Resorts, L.P.   
99.99 HMC Charlotte LP    HMC Charlotte GP LLC    .01    Host Hotels & Resorts,
L.P.    99.99 HMC Diversified American Hotels, L.P.    HMC Diversified LLC    99
   HMC HPP LLC    .99    Host Hotels & Resorts, L.P.    .01 HMC/Interstate
Manhattan Beach L.P.    HMC Manhattan Beach LLC    75    Host Hotels & Resorts,
L.P.    25



--------------------------------------------------------------------------------

ANNEX C

Page 2

 

Pledged Partnership Interest

  

Pledgor

  

Pledged Partnership Percentage

HMC OLS I L.P.    HMC OLS I LLC    0.1    Host Hotels & Resorts, L.P.    99.9
HMC OLS II L.P    HMC OLS I L.P.    99.9    HMC OLS I LLC    0.1 HMC Retirement
Properties L.P.    Durbin LLC    1    Host Hotels & Resorts, L.P.    99 HMC
Suites Limited Partnership    HMC Suites LLC    1    HMC Capital Resources LLC.
   99 HMH Rivers, L.P.    HMH Rivers LLC    1    Host Hotels & Resorts, L.P.   
99 Host of Boston, Ltd.    Airport Hotels LLC    1    Host Hotels & Resorts,
L.P.    99 Host of Houston 1979    Airport Hotels LLC    99    Host of Houston,
Ltd.    1 Host of Houston, Ltd.    Airport Hotels LLC    1    Host Hotels &
Resorts, L.P.    99 PM Financial LP    PM Financial LLC    1    Host Hotels &
Resorts, L.P.    99 Potomac Hotel Limited Partnership    HMC Potomac LLC    99
   HMC HPP LLC    .99    Host Hotels & Resorts, L.P.    .01 Wellsford-Park Ridge
HMC Hotel Limited Partnership    Host Park Ridge LLC    99    PRM LLC    1



--------------------------------------------------------------------------------

ANNEX D

to

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

FORM OF PARTNERSHIP/LLC NOTICE OF PLEDGE1

[Letterhead of Pledgor]

                 ,         

TO: [Name of Pledged Partnership/Limited Liability Company]

Notice is hereby given that pursuant to the Second Amended and Restated Pledge
and Security Agreement (a true and correct copy of which is attached hereto)
dated as of                  (as amended, modified or supplemented from time to
time in accordance with the terms thereof, the “Pledge Agreement”), among [NAME
OF PLEDGOR] (the “Pledgor”), the other pledgors from time to time party thereto
and Deutsche Bank AG New York Branch (the “Pledgee”), as Collateral Agent on
behalf of the Secured Creditors described therein, the Pledgor has pledged and
assigned to the Pledgee for the benefit of the Secured Creditors, and granted to
the Pledgee for the benefit of the Secured Creditors, a continuing security
interest in, all right, title and interest of the Pledgor, whether now existing
or hereafter arising or acquired, [as a [limited] [general] partner in [NAME OF
PLEDGED PARTNERSHIP] (the “Partnership”), and in, to and under the [TITLE OF
APPLICABLE PARTNERSHIP AGREEMENT] (the “Partnership Agreement”),] [as a member
in [NAME OF PLEDGED LIMITED LIABILITY COMPANY] (the “LLC”), and into and under
its Limited Liability Company Agreement (the “Articles”)] including, without
limitation:

(i) the Pledgor’s interest in all of the capital of the Partnership/LLC and the
Pledgor’s interest in all profits, losses, (as defined in the Pledge Agreement)
and other distributions to which the Pledgor shall at any time be entitled in
respect of such partnership/limited liability company interest;

(ii) all other payments due or to become due to the Pledgor in respect of such
partnership/limited liability company interest, whether under the Partnership
Agreement/Articles or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;

(iii) all of the Pledgor’s claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under the Partnership
Agreement/Articles or at law or otherwise in respect of such partnership/limited
liability company interest;

--------------------------------------------------------------------------------

1

This form and Annex E may be changed to cover multiple pledgors and issuers of
the Securities in a single form.



--------------------------------------------------------------------------------

ANNEX D

Page 2

 

(iv) all present and future claims, if any, of the Pledgor against the
Partnership/LLC for moneys loaned or advanced, for services rendered or
otherwise;

(v) all of the Pledgor’s rights under the Partnership Agreement/Articles or at
law to exercise and enforce every right, power, remedy, authority, option and
privilege of the Pledgor relating to the partnership/limited liability company
interest, including any power to terminate, cancel or modify the Partnership
Agreement/Articles, to execute any instruments and to take any and all other
action on behalf of and in the name of the Pledgor in respect of the
partnership/limited liability company interest and the Partnership/LLC, to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing;

(vi) all other property hereafter delivered to the Pledgor in substitution for
or in addition to any of the foregoing, all certificates and instruments
representing or evidencing such other property and all cash, securities,
interest, dividends, distributions, rights and other property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing; and

(vii) to the extent not otherwise included, all proceeds of any or all of the
foregoing.

Pursuant to the Pledge Agreement, the Partnership/LLC is hereby authorized and
directed to register the Pledgor’s pledge to the Pledgee on behalf of the
Secured Creditors of the interest of the Pledgor on the Partnership’s/LLC’s
books.

The Pledgor hereby irrevocably agrees and authorizes and directs the
Partnership/LLC that instructions originated by the Pledgee on behalf of the
Secured Creditors with respect to the Pledgor’s claims, rights, interests,
powers, remedies, authorities, options and privileges set forth above shall,
unless written notice to the contrary is given by the Pledgee to the
Partnership/LLC, be complied with by the Partnership/LLC, without further
consent by the Pledgor. This notice and related confirmation are intended to
give the Pledgee “control” of the Pledgor’s interests in the Partnership/LLC as
such term is used in Section 8-106 of the New York Uniform Commercial Code.

The Pledgor hereby requests the Partnership/LLC to indicate its acceptance of
this Notice and consent to and confirmation of its terms and provisions by
signing a copy of the attached Acknowledgment and Agreement and returning the
same to the Pledgee on behalf of the Secured Creditors.



--------------------------------------------------------------------------------

ANNEX D

Page 3

 

[NAME OF PLEDGOR] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX E

to

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

FORM OF ACKNOWLEDGMENT AND AGREEMENT

[NAME OF PLEDGED PARTNERSHIP/LIMITED LIABILITY COMPANY] (the
“Partnership”/“LLC”) hereby acknowledges receipt of a copy of the Notice of
Pledge dated             , (the “Notice of Pledge”), by [NAME OF PLEDGOR]
(“Pledgor”) of its interest under the [TITLE OF APPLICABLE PARTNERSHIP
AGREEMENT/ARTICLES OF ORGANIZATION] (the “Partnership Agreement”/“Articles”)
pursuant to the terms of the Second Amended and Restated Pledge and Security
Agreement, dated as of              (as amended, modified or supplemented from
time to time in accordance with the terms thereof, the “Pledge Agreement”),
among the Pledgor, the other pledgors from time to time party thereto and
Deutsche Bank AG New York Branch (the “Pledgee”), as Collateral Agent on behalf
of the Secured Creditors described therein. The undersigned hereby further
confirms the registration of the Pledgor’s pledge of its interest to the Pledgee
on behalf of the Secured Creditors on the undersigned’s books.

The Partnership/LLC hereby acknowledges the rights of and remedies available to
the Secured Creditors under the Pledge Agreement.

The Partnership/LLC hereby irrevocably agrees to comply with the instructions
originated by the Pledgee, on behalf of the Secured Creditors, of the type
referred to in the penultimate paragraph of the Notice of Pledge signed by the
Pledgor, without further consent by the Pledgor. The undersigned further hereby
irrevocably agrees, except upon the prior written consent of the Pledgee, not to
honor any such instructions given by any other person or entity. This
acknowledgment and agreement and related Notice of Pledge to the undersigned
Partnership/LLC by the Pledgor are intended to provide “control” to the Pledgee
of the Pledgor’s interest in the Partnership/LLC as such term is defined in
Section 8-106 of the New York Uniform Commercial Code.

Dated:                  ,         

 

[NAME OF PLEDGED PARTNERSHIP/LLC] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX F

to

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

JURISDICTION OF FORMATION AND ORGANIZATIONAL ID NUMBER

 

Entity

  

Jurisdiction of Organization (Organized in
Delaware unless indicated)

  

ID Numbers

Host Hotels & Resorts, L.P.       2885265 Airport Hotels LLC       2965003
Durbin LLC       2926216 HMC Amelia I LLC       2968536 HMC Amelia II LLC      
2968544 HMC AP GP LLC       2979110 HMC AP LP       2979286 HMC Capital LLC   
   2918979 HMC Capital Resources LLC       2964934 HMC Diversified LLC      
2947971 HMC HPP LLC       2978041 HMC Manhattan Beach LLC       2965136 HMC
Mexpark LLC       2965194 HMC OLS I L.P.       2977959 HMC OLS I LLC      
2977953 HMC Potomac LLC       2947981 HMC PLP LLC       2976968 HMC Retirement
Properties, L.P.       2927547 HMC Suites LLC       2971324 HMH Rivers LLC      
2966576



--------------------------------------------------------------------------------

ANNEX F

Page 2

 

Entity

  

Jurisdiction of Organization (Organized in
Delaware unless indicated)

  

ID Numbers

Host La Jolla LLC       2976960 Host Park Ridge LLC       2965142 Host of
Houston, Ltd.    Texas    558810 PM Financial LLC       2965198 PRM LLC      
2965138 HMC Charlotte (Calgary) Company       3025106 HMC Charlotte LP      
2979123 HMC Charlotte GP LLC       2979115 HMC Grace (Calgary) Company      
3025111 HMC East Side II LLC       2978037 HMC East Side LLC       2965173



--------------------------------------------------------------------------------

ANNEX G

to

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

THE PLEDGEE

1. Appointment. The Secured Creditors, by their acceptance of the benefits of
the Second Amended and Restated Pledge and Security Agreement to which this
Annex G is attached (the “Pledge Agreement”) hereby irrevocably designate
Deutsche Bank AG New York Branch (and any successor Pledgee) to act as specified
herein and therein and to be bound by the terms of this Annex G. The Secured
Creditors acknowledge that Deutsche Bank Trust Company Americas is the prior
Pledgee and has been replaced by Deutsche Bank AG New York Branch under the
terms of the Pledge Agreement but shall remain entitled to the benefits of the
expense reimbursement and indemnification provisions hereof notwithstanding such
resignation and appointment. Unless otherwise defined herein, all capitalized
terms used herein (x) and defined in the Pledge Agreement, are used herein as
therein defined and (y) not defined in the Pledge Agreement, are used herein as
defined in the Credit Agreement referenced in the Pledge Agreement. Each Secured
Creditor hereby irrevocably authorizes, and each holder of any Obligation by the
acceptance of such Obligation and by the acceptance of the benefits of the
Pledge Agreement shall be deemed irrevocably to authorize, the Pledgee to take
such action on its behalf under the provisions of the Pledge Agreement and any
instruments and agreements referred to therein and to exercise such powers and
to perform such duties thereunder as are specifically delegated to or required
of the Pledge Agreement by the terms thereof and such other powers as are
reasonably incidental thereto. The Pledgee may perform any of its duties
hereunder or thereunder by or through its authorized agents, sub-agents or
employees.

2. Nature of Duties. (a) The Pledgee shall have no duties or responsibilities
except those expressly set forth herein or in the Pledge Agreement. The duties
of the Pledgee shall be mechanical and administrative in nature; the Pledgee
shall not have by reason of the Pledge Agreement or any other Secured Debt
Agreement a fiduciary relationship in respect of any Secured Creditor; and
nothing in the Pledge Agreement or any other Secured Debt Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon the
Pledgee any obligations in respect of the Pledge Agreement except as expressly
set forth herein and therein.

(b) The Pledgee shall not be responsible for insuring the Collateral or for the
payment of taxes, charges or assessments or discharging of Liens upon the
Collateral or otherwise as to the maintenance of the Collateral.

(c) The Pledgee shall not be required to ascertain or inquire as to the
performance by any Pledgor of any of the covenants or agreements contained in
the Pledge Agreement or any other Secured Debt Agreement.

(d) The Pledgee shall be under no obligation or duty to take any action under,
or with respect to, the Pledge Agreement if taking such action (i) would subject
the Pledgee to a tax in any jurisdiction where it is not then subject to a tax
or (ii) would require the Pledgee to qualify to do business, or obtain any
license, in any jurisdiction where it is not then so qualified or licensed or
(iii) would subject the Pledgee to in personam jurisdiction in any locations
where it is not then so subject.



--------------------------------------------------------------------------------

ANNEX G

Page 2

 

(e) Notwithstanding any other provision of this Annex G, neither the Pledgee nor
any of its officers, directors, employees, affiliates or agents shall, in its
individual capacity, be personally liable for any action taken or omitted to be
taken by it in accordance with, or pursuant to this Annex G or the Pledge
Agreement except for its own gross negligence or willful misconduct.

3. Lack of Reliance on the Pledgee. Independently and without reliance upon the
Pledgee, each Secured Creditor, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of each Pledgor and its Subsidiaries in connection with
the making and the continuance of the Obligations and the taking or not taking
of any action in connection therewith, and (ii) its own appraisal of the credit
worthiness of each Pledgor and its Subsidiaries, and the Pledgee shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Secured Creditor with any credit or other information with respect thereto,
whether coming into its possession before the extension of any Obligations or
the purchase of any notes or at any time or times thereafter. The Pledgee shall
not be responsible in any manner whatsoever to any Secured Creditor for the
correctness of any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Pledge Agreement or the security interests granted hereunder or the financial
condition of any Pledgor or any Subsidiary of any Pledgor or be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Pledge Agreement, or the financial condition of
any Pledgor or any Subsidiary of any Pledgor, or the existence or possible
existence of any Default or Event of Default. The Pledgee makes no
representations as to the value or condition of the Collateral or any part
thereof, or as to the title of any Pledgor thereto or as to the security
afforded by the Pledge Agreement.

4. Certain Rights of the Pledgee. (a) No Secured Creditor shall have the right
to cause the Pledgee to take any action with respect to the Collateral, with
only the Required Secured Creditors (or all of the Secured Creditors in the case
of the release of all or substantially all of the Collateral) having the right
to direct the Pledgee to take any such action. If the Pledgee shall request
instructions from the Required Secured Creditors, with respect to any act or
action (including failure to act) in connection with the Pledge Agreement, the
Pledgee shall be entitled to refrain from such act or taking such action unless
and until it shall have received instructions from the Required Secured
Creditors and to the extent requested, appropriate indemnification in respect of
actions to be taken, and the Pledgee shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Secured Creditor
shall have any right of action whatsoever against the Pledgee as a result of the
Pledgee acting or refraining from acting hereunder in accordance with the
instructions of the Required Secured Creditors. As used herein, the term
“Required Secured Creditors” shall mean (i) at all times prior to the occurrence
of the Termination Date (as defined in the Pledge Agreement), the holders of at
least a majority of the then outstanding Credit Document Obligations and (ii) at
all times after the Credit Termination Date, the holders of at least a majority
of the then outstanding Obligations entitled



--------------------------------------------------------------------------------

ANNEX G

Page 3

 

to be secured hereby; provided, however, that if the pledge in favor of the
Lenders shall be recreated under Section 10.15 of the Credit Agreement, the
provisions of clause (i) shall apply notwithstanding there shall be a period
when clause (ii) shall have applied. Notwithstanding anything to the contrary
contained in clause (i) or (ii) of the immediately preceding sentence, if at any
time the principal of any Obligations secured hereby has been accelerated, or
the final maturity date with respect to any such principal Obligations has
occurred, and as a result thereof one or more payment Events of Default (where
the aggregate principal amount of such Obligations accelerated or not paid at
final maturity equals or exceeds $50,000,000), which payment Events of Default
shall have continued in existence for at least 60 consecutive days after the
date of such acceleration or final maturity, and the Required Secured Creditors
(or the Representative thereof) at such time (determined without regard to this
sentence) have not directed the Pledgee to commence enforcement proceedings
pursuant to the Pledge Agreement, then so long as such payment Event of Default
is continuing the Secured Creditors (or the Representative thereof) holding at
least a majority of the outstanding Obligations secured hereby subject to such
payment Event of Default shall constitute the Required Secured Creditors for
purposes of causing the Pledgee to commence enforcement proceedings pursuant to
the Pledge Agreement, provided that in such event the Secured Creditors who
would constitute the Required Secured Creditors in the absence of this sentence
shall have the right to direct the manner and method of enforcement so long as
such directions do not materially delay or impair the taking of enforcement
action.

(b) Notwithstanding anything to the contrary contained herein, the Pledgee is
authorized, but not obligated, (i) to take any action reasonably required to
perfect or continue the perfection of the liens on the Collateral for the
benefit of the Secured Creditors and (ii) when instructions from the Required
Secured Creditors have been requested by the Pledgee but have not yet been
received, to take any action which the Pledgee, in good faith, believes to be
reasonably required to promote and protect the interests of the Secured
Creditors in the Collateral; provided that once instructions have been received,
the actions of the Pledgee shall be governed thereby and the Pledgee shall not
take any further action which would be contrary thereto.

(c) Notwithstanding anything to the contrary contained herein or in the Pledge
Agreement, the Pledgee shall not be required to take any action that exposes or,
in the good faith judgment of the Pledgee may expose, the Pledgee or its
officers, directors, agents or employees to personal liability, unless the
Pledgee shall be adequately indemnified as provided herein, or that is, or in
the good faith judgment of the Pledgee may be, contrary to the Pledge Agreement,
any Secured Debt Agreement or applicable law.

5. Reliance. The Pledgee shall be entitled to rely, and shall be fully protected
in relying, upon, any note, writing, resolution, notice, statement, certificate,
telex, teletype or telescopes message, cablegram, radiogram, order or other
document or telephone message signed, sent or made by the proper Person or
entity, and, with respect to all legal matters pertaining hereto or to the
Pledge Agreement and its duties thereunder and hereunder, upon advice of counsel
selected by it.

6. Indemnification. To the extent the Pledgee is not reimbursed and indemnified
by the Pledgors under the Pledge Agreement, the Secured Creditors (other than
the Senior Noteholders) will reimburse and indemnify the Pledgee, in proportion
to their respective



--------------------------------------------------------------------------------

ANNEX G

Page 4

 

outstanding principal amounts (including, for this purpose, any unpaid Primary
Obligations in respect of Secured Hedging Agreements, as outstanding principal)
of Obligations, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against the Pledgee in performing its duties hereunder, or in any way
relating to or arising out of its actions as Pledgee in respect of the Pledge
Agreement except for those resulting solely from the Pledgee’s own gross
negligence or willful misconduct. The indemnities set forth in this Section 6
shall survive the repayment of all Obligations, with the respective
indemnification at such time to be based upon the outstanding principal amounts
(determined as described above) of Obligations at the time of the respective
occurrence upon which the claim against the Pledgee is based or, if same is not
reasonably determinable, based upon the outstanding principal amounts
(determined as described above) of Obligations as in effect immediately prior to
the termination of the Pledge Agreement. The indemnities set forth in this
Section 6 are in addition to any indemnities provided by the Lenders to the
Pledgee pursuant to the Credit Agreement, with the effect being that the Lenders
shall be responsible for indemnifying the Pledgee to the extent the Pledgee does
not receive payments pursuant to this Section 6 from the Secured Creditors
(although in such event, and upon the payment in full of all such amounts owing
to the Pledgee by the Lenders, the Lenders shall be subrogated to the rights of
the Pledgee to receive payment from the Secured Creditors).

7. The Pledgee in its Individual Capacity. With respect to its obligations as a
lender under the Credit Agreement and any other Credit Documents to which the
Pledgee is a party, and to act as agent under one or more of such Credit
Documents, the Person serving as Pledgee shall have the rights and powers
specified therein and herein for a “Lender”, or the “Administrative Agent”, as
the case may be, and may exercise the same rights and powers as though it were
not performing the duties specified herein; and the terms “Lenders,” “Required
Lenders,” “holders of Notes,” or any similar terms shall, unless the context
clearly otherwise indicates, include the Person serving as Pledgee in its
individual capacity. The Person serving as Pledgee and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with any Pledgor or any Affiliate or
Subsidiary of any Pledgor as if it were not performing the duties specified
herein or in the other Credit Documents, and may accept fees and other
consideration from the Pledgors for services in connection with the Credit
Agreement, the other Credit Documents and otherwise without having to account
for the same to the Secured Creditors.

8. Holders. The Pledgee may deem and treat the payee of any note as the owner
thereof for all purposes hereof unless and until written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Pledgee. Any request, authority or consent of any person or
entity who, at the time of making such request or giving such authority or
consent, is the holder of any note, shall be final and conclusive and binding on
any subsequent holder, transferee, assignee or endorsee, as the case may be, of
such note or of any note or notes issued in exchange therefor.

9. Resignation by the Pledgee. (a) The Pledgee may resign from the performance
of all of its functions and duties hereunder and under the Pledge Agreement at
any time by giving 15 Business Days’ prior or written notice to the U.S.
Borrower, the Lenders and the Representatives for the other Secured Creditors
or, if there is no such Representative, directly to such Secured Creditors. Such
resignation shall take effect upon the appointment of a successor Pledgee
pursuant to clause (b) or (c) below.



--------------------------------------------------------------------------------

ANNEX G

Page 5

 

(b) Upon any notice of resignation by the Pledgee, the Required Secured
Creditors shall appoint a successor Pledgee in accordance with Section 13.09(b)
of the Credit Agreement. If a successor Pledgee shall not have been appointed
within said 15 Business Day period by the Required Secured Creditors, the
Pledgee, with the consent of the U.S. Borrower, which consent shall not be
unreasonably withheld or delayed, shall then appoint a successor Pledgee who
shall serve as Pledgee hereunder or thereunder until such time, if any, as the
Required Secured Creditors appoint a successor Pledgee as provided above.

(c) If no successor Pledgee has been appointed pursuant to clause (b) above by
the 20th Business Day after the date of such notice of resignation was given by
the Pledgee, as a result of a failure by the U.S. Borrower to consent to the
appointment of such a successor Pledgee, the Required Secured Creditors shall
then appoint a successor Pledgee who shall serve as Pledgee hereunder or
thereunder until such time, if any, as the Required Secured Creditors appoint a
successor Pledgee as provided above.



--------------------------------------------------------------------------------

ANNEX H-1

to

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

FORM OF

SUPPLEMENT

to

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

SUPPLEMENT No.              to SECOND AMENDED AND RESTATED PLEDGE AND SECURITY
AGREEMENT, dated as of                              (this “Supplement”), made by
                        , a                              (the “Pledgor”), in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as pledgee and as collateral agent
(in such capacities, the “Pledgee”) for the Secured Creditors (such term and
each other capitalized term used but not defined having the meaning given in the
Pledge Agreement (hereinafter defined)).

1. Reference is hereby made to that certain Second Amended and Restated Pledge
and Security Agreement, dated as of                          (as amended,
supplemented or otherwise modified as of the date hereof, the “Pledge
Agreement”), made by the Pledgors party thereto in favor of the Pledgee for the
benefit of the Secured Creditors described therein.

2. The Pledgor hereby confirms and reaffirms the security interest in the
Collateral granted to the Pledgee for the benefit of the Secured Creditors under
the Pledge Agreement, and, as additional collateral security for the prompt and
complete payment when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations and in order to induce the Secured Creditors to
make and continue or maintain loans and other extensions of credit constituting
Obligations, the Pledgor hereby delivers to the Pledgee, for the benefit of the
Secured Creditors, [(i) all of the issued and outstanding shares of capital
stock listed in Schedule I hereto, together with all stock certificates,
options, or rights of any nature whatsoever which may be issued or granted in
respect of such stock while the Pledge Agreement, as supplemented hereby, is in
force (the “Additional Pledged Stock”; as used in the Pledge Agreement as
supplemented by this Supplement, “Pledged Stock” shall be deemed to include the
Additional Pledged Stock)], [(ii) all limited liability company interests listed
on Schedule II hereto (the “Additional Pledged Limited Liability Company
Interests”; as used in the Pledge Agreement as supplemented by this Supplement,
“Pledged Limited Liability Company Interests” shall be deemed to include the
Additional Pledged Limited Liability Company Interests)], [(iii) all partnership
interests listed on Schedule III hereto (the “Additional Pledged Partnership
Interests”; as used in the Pledge Agreement as supplemented by this Supplement,
“Pledged Partnership Interests” shall be deemed to include Additional Pledged
Partnership Interests)], and hereby grants to the Pledgee, for the benefit of
the Secured Creditors, a first priority security interest in the Additional
Pledged Stock, Additional Pledged Partnership Interests and/or Additional
Pledged Limited Liability Company Interests, as the case may be, and all
proceeds thereof.

3. The Pledgor hereby represents and warrants that the representations and
warranties contained in Section 15 of the Pledge Agreement are true and correct
on the date of this Supplement [with references therein to the “Pledged Stock”
to include the Additional Pledged Stock,] [with references therein to the
“Pledged Partnership Interests” to include the Additional Pledged Partnership
Interests,] [with references therein to the “Pledged Limited



--------------------------------------------------------------------------------

ANNEX H-1

Page 2

 

Liability Company Interests” to include the Additional Pledged Limited Liability
Company Interests,] and with references therein to the “Pledge Agreement” to
mean the Pledge Agreement as supplemented by this Supplement.

4. The Pledgor hereby represents and warrants that, as of the date hereof, the
jurisdiction of formation of the Pledgor is as indicated on Schedule IV hereto.

5. This Supplement is supplemental to the Pledge Agreement, forms a part thereof
and is subject to the terms thereof and the Pledge Agreement is hereby
supplemented as provided herein. Without limiting the foregoing, (i) Annex A to
the Pledge Agreement shall hereby be deemed to include each item listed on
Schedule I to this Supplement, (ii) Annex B to the Pledge Agreement shall hereby
be deemed to include each item listed on Schedule II to this Supplement,
(iii) Annex C to the Pledge Agreement shall hereby be deemed to include each
term listed on Schedule III to this Supplement, and (iv) Annex F to the Pledge
Agreement shall be deemed to include the jurisdiction of formation listed on
Schedule IV to this Supplement.

* * *



--------------------------------------------------------------------------------

ANNEX H-1

Page 3

 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Supplement to
be duly executed and delivered on the date first set forth above.

 

[PLEDGOR]

By:

 

 

Name:

 

Title:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Pledgee

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE I

to

SUPPLEMENT to SECOND AMENDED AND

RESTATED PLEDGE AND SECURITY

AGREEMENT

PLEDGED STOCK

All of the following Pledged Stock constitutes Collateral under this Agreement.

 

Pledgor

 

Pledged Stock

 

Percentage Owned



--------------------------------------------------------------------------------

SCHEDULE II

to

SUPPLEMENT to SECOND AMENDED AND

RESTATED PLEDGE AND SECURITY

AGREEMENT

PLEDGED LIMITED LIABILITY COMPANY INTERESTS

All of the following Pledged Limited Liability Interests constitute Collateral
under this Agreement.

 

Pledgor

 

Pledged Limited Liability Company Interests

 

Percentage Owned



--------------------------------------------------------------------------------

SCHEDULE III

to

SUPPLEMENT to SECOND AMENDED AND

RESTATED PLEDGE AND SECURITY

AGREEMENT

PLEDGED PARTNERSHIP INTERESTS

All of the following Pledged Partnership Interests constitute Collateral under
this Agreement.

 

Pledged Partnership Interest

 

Pledgor

 

Percentage Owned



--------------------------------------------------------------------------------

SCHEDULE IV

to

SUPPLEMENT to SECOND AMENDED AND

RESTATED PLEDGE AND SECURITY

AGREEMENT

JURISDICTION OF FORMATION AND ORGANIZATIONAL ID NUMBER



--------------------------------------------------------------------------------

ANNEX H-2

to

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY

AGREEMENT

FORM OF

NEW PLEDGOR SUPPLEMENT

SUPPLEMENT NO. dated as of                     , to the Second Amended and
Restated Pledge and Security Agreement dated as of                          (as
amended, supplemented or otherwise modified as of the date hereof, the “Pledge
Agreement”), among the Pledgors party thereto (immediately before giving effect
to this Supplement) and DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent
and as pledgee (in such capacities, the “Pledgee”) for the Secured Creditors
(such term and each other capitalized term used but not defined having the
meaning given it in the Pledge Agreement).

A. The Pledgors have entered into the Pledge Agreement in order to induce the
Secured Creditors to make loans and other extensions of credit constituting
Obligations as defined in the Pledge Agreement. Pursuant to Section 10.15 of the
Credit Agreement, certain Subsidiaries of the U.S. Borrower are, after the date
of the Pledge Agreement, required to enter into the Pledge Agreement as a
Pledgor. Section 22 of the Pledge Agreement provides that additional
Subsidiaries may become Pledgors under the Pledge Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned (the
“New Pledgor”) is a Subsidiary of the U.S. Borrower and is executing this
Supplement in accordance with the requirements of the Credit Agreement and/or
the Pledge Agreement to become a Pledgor under the Pledge Agreement in order to
induce the Secured Creditors to extend, or maintain, Obligations.

Accordingly, the Pledgee and the New Pledgor agree as follows:

SECTION 1. The New Pledgor by its signature below becomes a Pledgor under the
Pledge Agreement with the same force and effect as if originally named therein
as a Pledgor and the New Pledgor hereby agrees to all the terms and provisions
of the Pledge Agreement applicable to it as a Pledgor thereunder. Each reference
to a “Pledgor” in the Pledge Agreement shall be deemed to include the New
Pledgor. The Pledge Agreement is hereby incorporated herein by reference.

SECTION 2. The New Pledgor represents and warrants to the Secured Creditors that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument. This Supplement shall become effective when the
Pledgee shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and the Pledgee.

SECTION 4. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.



--------------------------------------------------------------------------------

ANNEX H-2

Page 2

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature, with a copy to the U.S. Borrower.

* * *



--------------------------------------------------------------------------------

ANNEX H-2

Page 3

 

IN WITNESS WHEREOF, the New Pledgor and the Pledgee have duly executed this
Supplement to the Pledge Agreement as of the day and year first above written.

 

[NAME OF NEW PLEDGOR]

By:

    

Name:

 

Title:

 

Address:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Pledgee

By:

    

Name:

 

Title:

 